Citation Nr: 0727404	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity (DIC) 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1964 to August 1966.  
He died in October 2003.  The appellant (former spouse) is 
the custodian of his minor children.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) that denied the claims 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A note in the file reveals that the appellant failed to 
appear for a previously scheduled (August 2006) Travel Board 
hearing.  An August 2006 Report Of Contact indicates that the 
appellant was unable to attend the previously scheduled Board 
hearing and requested that another be scheduled.

In the Board's opinion, good cause for rescheduling the 
hearing has been shown.  Therefore, the AOJ should reschedule 
the appellant's Travel Board hearing.

In light of the above discussion, this case is REMANDED for 
the following action:

The AOJ should take appropriate action to 
schedule the appellant for a Travel Board 
hearing at the Cleveland, Ohio, RO before 
a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




